Citation Nr: 0023544	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for bipolar affective 
disorder.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from April 
30, 1992 to September 29, 1992.  The appellant's DD-214 also 
reflects 11 months and 10 days of inactive duty prior to the 
period of ADT and the appellant claims to have served with 
the Army Reserves (presumably in an ADT or inactive duty 
training (IDT) status) at various times since September 1992.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that found claims for service 
connection for bipolar affective disorder and for bilateral 
sensorineural hearing loss to be not well grounded.  The 
appellant has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claims.

The appellant submitted a notice of disagreement in March 
1999.  The RO issued a statement of the case in April 1999.  
The appellant submitted a substantive appeal in May 1999.  

The appellant has not requested a hearing.

In an August 1999 informal written statement, the appellant's 
representative noted that the appellant desired service 
connection for hearing loss, tinnitus, and psychiatric 
disorder.  Although no formal claim for service connection 
for tinnitus has been presented to the RO, the written 
statement evidences a belief that there is entitlement to 
service connection for tinnitus.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  This is referred to the RO 
for appropriate action.  


REMAND

Of initial concern is whether the RO has considered recently 
submitted evidence tending to show that the appellant has 
achieved veteran status.  When a claim is based on a period 
of ADT or IDT, there must be evidence that the individual 
concerned died or became disabled during the period of ADT as 
a result of a disease or injury incurred or aggravated in the 
line of duty; or, there must be evidence that the individual 
concerned died or became disabled during the period of IDT as 
a result of injury incurred or aggravated in the line of 
duty.  See 38 U.S.C. §§ 101(2), 101(24), 1110; 38 C.F.R. 
§ 3.6; Paulson v. Brown, 7 Vet. App. 466, 469 (1995).  In the 
absence of such evidence, the various periods of ADT and IDT 
would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  

The appellant has submitted evidence that he was injured 
during a period of ADT or IDT; however, for the reasons 
discussed below, it appears that the RO has not considered 
it.

In September 1998, the appellant filed for service connection 
for hearing loss disability and bipolar disorder, stating 
that hearing loss began on August 17, 1996 during military 
training and that he did not know when the bipolar disorder 
began.  He identified his military unit and provided the 
mailing address for that unit.  The RO did send a letter to 
the military reserve unit asking for service medical records 
(SMRs) and documentation of pertinent duty dates.  

The claims folder reflects that some SMRs dated from 1996 to 
1998 were subsequently received but it is unclear on what 
date the RO received these records or who submitted the 
records.  The SMRs note that the appellant was seen on August 
18, 1996, at the Devens Medical Troop Clinic for complaint of 
bilateral ear pain and ringing following M-16 qualification 
firing on August 17th.  The appellant complained of ear canal 
stuffiness and difficulty hearing and denied any prior 
significant ear pain.  The military examiner noted that the 
ear canals were partially occluded, which were then cleared, 
revealing clear tympanic membranes.  The assessments were 
acoustic trauma, but able to hear a ticking watch; and, 
tinnitus.  The appellant also underwent a military audiometry 
evaluation in August 1996.  

In a February 1999 rating decision, the RO found a claim for 
service connection for hearing loss to be not well grounded.  
The decision reflects that the appellant did not supply any 
evidence of qualifying military service.  The decision 
reflects consideration of SMRs dated only from 1996 to 1998. 

On April 19th, 1999, the RO received a packet of SMRs and 
other service department documents from the VA Records 
Management Center (RMC).  The packet contains the earlier RO 
letter to the appellant's military reserve unit.  Thus, it 
appears that the military reserve unit forwarded the request 
on to NPRC.  The SMRs supplied by the RMC are dated from 1991 
forward.  

Included in the RMC packet is a DA Form 2173, Statement of 
Medical Examination and Duty Status (hereinafter referred to 
as the form).  The form was signed and dated on August 18, 
1996, by the military medical examiner who signed the August 
18th 1996 hearing treatment record.  Item 10 of the form 
contains two blocks for denoting whether the nature of the 
incident was "injury" or "disease".  In Item 10, the examiner 
checked "injury."  Item 11 of the form contains additional 
blocks.  In this area, the examiner checked that the 
individual "was not" under the influence of alcohol or drugs; 
that he "was" mentally sound; that injury "is" likely to 
result in a claim against the Government for future medical 
care; and, that the injury "was" in the line of duty.  In 
Item 12, the examiner checked that the injury may result in 
"permanent partial" disability; and, in Item 15, the examiner 
annotated, "Forgot to insert earplugs when firing on range."

On April 28th, 1999, the RO issued a statement of the case 
(SOC) continuing to find the claim to be not well grounded on 
the basis that the appellant did not have any qualifying 
military service.  The SOC contains the same list of evidence 
as reflected in the February 1999 rating decision, i.e., SMRs 
dated only from 1996 to 1998.

Thus, it appears that the RO did not consider the additional 
evidence included in the RMC packet received in April 1999.  

Because the appellant has not waived his right to prior RO 
consideration of this evidence under 38 C.F.R. § 1304(c), the 
claims file must be returned to the RO for consideration of 
this evidence prior to further Board adjudication.  Moreover, 
because the evidence received might impact the claim for 
service connection for bipolar disorder, Board adjudication 
of that issue must be deferred until the RO has considered 
the additional evidence.

Therefore, the case is hereby remanded to the RO for the 
following action:

1.  The RO should consider the recently 
submitted evidence and undertake any 
additional development warranted. 

2.  Following completion of the above, if 
the decision remains unfavorable to the 
appellant, the RO should provide the 
appellant with a supplemental statement 
of the case reflecting consideration of 
all pertinent laws and regulations.  In 
doing so, the RO should consider the 
provisions of 38 C.F.R. §§ 3.1(m) and 3.6 
(1999).  The RO should then afford the 
appellant an appropriate period of time 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999). 


